Third District Court of Appeal
                               State of Florida

                      Opinion filed November 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D19-911
                        Lower Tribunal No. F15-836
                           ________________


                               Rene Toiran,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Martin Zilber,
Judge.

      Rier Jordan, P.A., and Jonathan E. Jordan and Andrew F. Rier, for
appellant.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before FERNANDEZ, C.J., and SCALES and HENDON, JJ.
      HENDON, J.

      Rene Toiran (“Toiran”) appeals from his conviction and sentence for

second-degree murder with a firearm. We affirm.

      Toiran was charged with second-degree murder with a firearm.

Pursuant to Florida Rule of Criminal Procedure 3.190(b), Toiran filed a pre-

trial motion to dismiss, asserting that he qualifies for statutory immunity from

criminal prosecution under Florida’s Stand Your Ground (“SYG”) law, section

776.032(1), Florida Statutes, because he was acting in self-defense when

he shot the victim (“SYG motion”).

      At the time of the shooting and when Toiran filed his SYG motion,

under the 2015 version of section 776.032, during an SYG immunity hearing,

a defendant was required to prove by a preponderance of the evidence that

he or she acted in self-defense. See Bretherick v. State, 170 So. 3d 766,

775 (Fla. 2015), superseded by statute as stated in Sparks v. State, 299 So.

3d 1 (Fla. 4th DCA 2020). However, the Florida Legislature amended section

776.032 by adding subsection (4), which became effective on June 9, 2017,

and provides as follows:

      In a criminal prosecution, once a prima facie claim of self-
      defense immunity from criminal prosecution has been raised by
      the defendant at a pretrial immunity hearing, the burden of proof
      by clear and convincing evidence is on the party seeking to
      overcome the immunity from criminal prosecution provided in
      subsection (1).

                                       2
§ 776.032(4), Fla. Stat. (2017); Ch. 2017-72, § 1, Laws of Fla.; see also

Derossett v. State, 311 So. 3d 880, 889 (Fla. 5th DCA 2019) (explaining that

“once a defendant raises a prima facie claim of self-defense immunity under

[section 776.032(4)], the State bears the burden at the pretrial immunity or

Stand Your Ground hearing of proving, by clear and convincing evidence,

why the defendant is not entitled to immunity from further prosecution”).

      In July 2017—after the effective date of section 776.032(4), Florida

Statutes (2017)—the trial court conducted an evidentiary hearing on Toiran’s

SYG motion. Applying the burden of proof under the 2015 version of section

776.032, the trial court denied Toiran’s motion to dismiss.

      Toiran then filed a petition for writ of prohibition, arguing that he is

immune from prosecution under Florida’s SYG statute, section 776.032,

Florida Statutes (2017). This Court noted that the lower tribunal did not have

the benefit of this Court’s decision in Love v. State, 247 So. 3d 609, 612 (Fla.

3d DCA 2018), in which this Court held that the burden of proof in the 2015

version of section 776.032 continues to apply to crimes committed before the

2017 amendment adding section 776.032(4). As such, this Court denied the

petition and concluded that the trial court correctly applied the 2015 version

of the SYG statute when denying Toiran’s SYG motion. Toiran v. State, 256

So. 3d 948, 949 (Fla. 3d DCA 2018).

                                       3
      In December 2018, Toiran proceeded to a jury trial. After both the

State and defense rested, Toiran moved for a judgment of acquittal arguing

that the evidence failed to rebut his justifiable use of deadly force against the

victim. The trial court denied Toiran’s motions for judgment of acquittal. The

trial court instructed the jury on self-defense. Thereafter, the jury found

Toiran guilty of second-degree murder with a firearm, finding that during the

commission of the crime, he discharged a firearm causing the victim’s death,

thereby rejecting Toiran’s claim of self-defense. Toiran was later sentenced.

Toiran’s appeal followed.

      Following Toiran’s conviction, the Florida Supreme Court issued two

relevant decisions. First, In December 2019, the Florida Supreme Court

quashed this court’s decision in Love v. State, 247 So. 3d 609 (Fla. 3d DCA

2018). See Love v. State, 286 So. 3d 177 (Fla. 2019). The Florida Supreme

Court concluded that “[s]ection 776.032(4) is a procedural change in the law

and applies to all Stand Your Ground immunity hearings conducted on or

after the statute’s effective date.” Love, 286 So. 3d at 190. Thus, based on

the Florida Supreme Court’s decision in Love, in denying Toiran’s SYG

motion, the trial court incorrectly applied the 2015 version of section 776.032,

rather than section 776.032(4), Florida Statutes (2017), which places the

burden on the State to prove by clear and convincing evidence that a


                                       4
defendant is not entitled to immunity.

        Second, in October 2021, the Florida Supreme Court issued its

decision in Boston v. State, SC20-1164, 2021 WL 4613829 (Fla. Oct. 7,

2021), in which the Florida Supreme Court accepted jurisdiction based on

conflict with the First District Court of Appeal’s decision in Boston v. State,

296 So. 3d 580 (Fla. 1st DCA 2020) (“Boston II”)1, and the Second District

Court of Appeal’s decision in Nelson v. State, 295 So. 3d 307 (Fla. 2d DCA

2020). In Boston, the Florida Supreme noted that it was considering the

following question, which the First District answered in the negative in Boston

II: “[W]hether a defendant convicted by jury verdict after raising a self-

defense claim is entitled to a new immunity hearing if the trial court applied

the incorrect standard at the immunity hearing under section 776.032,

Florida Statutes (2017), known as Florida’s Stand Your Ground law.”

Boston, 2021 WL 4613829, *1. The Florida Supreme Court approved the

First District’s holding in Boston II and disapproved of the Second District’s

decision in Nelson.

        In concluding that a defendant is not entitled to a new immunity

hearing, the Florida Supreme Court relied on its decision in Dennis v. State,

51 So. 3d 456 (Fla. 2010). Dennis was charged with aggravated battery with


1
    The Florida Supreme Court refers to this decision as Boston II.

                                         5
a deadly weapon, a hammer. Dennis filed a motion to dismiss asserting

immunity from criminal prosecution under section 776.032, Florida Statutes

(2006). The trial court denied Dennis an evidentiary hearing, “conclud[ing]

that in enacting section 776.032, the Legislature did not intend to take the

question of immunity away from the jury.” Boston, 2021 WL 4613829, *3

(quoting Dennis, 51 So. 3d at 458). Thereafter, the jury convicted Dennis of

the lesser included offense of felony battery.     The Florida Supreme Court

held that the trial court erred by denying Dennis an evidentiary hearing, but

the error was harmless. In concluding that the error was harmless, the

Florida Supreme Court explained that there was “no reasonable possibility

that the trial court’s failure to make a pretrial evidentiary determination

regarding Dennis’s immunity claim contributed to Dennis’s conviction”

because the jury rejected his claim of self-defense and “determined that the

evidence established beyond a reasonable doubt that Dennis committed the

lesser included offense of felony battery.” Boston, 2021 WL 4613829, *3

(quoting Dennis, 51 So. 3d at 464). In Boston, the Florida Supreme stated

that the First District’s decision in Boston II is consistent with the decision in

Dennis, stating as follows:

            The First District's decision in Boston II is consistent with
      Dennis. Dennis concluded that when a jury determines that the
      defendant is guilty beyond a reasonable doubt, notwithstanding
      a claim of self-defense, that determination cures the trial court’s

                                        6
     erroneous failure to hold a pretrial immunity hearing; Boston II
     similarly held that the same jury determination cures a trial
     court’s erroneous application of an incorrect burden and
     standard of proof at an immunity hearing.
             ....
             The First District’s opinion is well reasoned, legally sound,
     and in line with Dennis. The First District correctly observed that
     “[t]he State’s trial burden of overcoming the defendant’s self-
     defense claim by proof beyond reasonable doubt is heavier than
     its pretrial burden of overcoming the defendant’s self-defense
     immunity claim by clear and convincing evidence.” Boston II, 296
     So. 3d at 583 (citing Love, 286 So. 3d at 180). And thus, “a trial
     court’s error in applying the correct burden at the immunity
     hearing can be cured if the State establishes the defendant’s guilt
     at trial by proof beyond a reasonable doubt.” Id. As applied here,
     the First District properly concluded that the trial court’s failure to
     require the State to overcome Boston’s immunity claim with clear
     and convincing evidence was cured when “the State overcame
     Boston’s self-defense claim by meeting the heavier trial burden
     of proof beyond a reasonable doubt.” Id. at 583-84.
             In order to convict Boston at trial, the jury had to reject his
     claim of self-defense by concluding beyond a reasonable doubt
     that he did not act in self-defense. See Fla. Std. Jury Instr.
     (Crim.) 3.6(f)-(g). To now vacate Boston’s conviction . . . and
     remand for a new pretrial immunity hearing at which the State
     would be required to prove by the lesser standard of clear and
     convincing evidence that Boston did not act in self-defense would
     violate the statutory prohibition on reversing a judgment in the
     absence of error “that injuriously affected the substantial rights of
     the appellant.” § 924.33, Fla. Stat. (2021).

Boston, 2021 WL 4613829, *4 (footnote omitted).

     Following the Florida Supreme Court’s decision in Boston, Toiran’s

appellate counsel filed a notice of concession as to the claim raised in the

initial brief relating to the trial court’s denial of Toiran’s SYG motion. We

conclude that the concession is well taken.

                                       7
      Toiran also contends that the trial court erred by denying his motions

for judgment of acquittal. The argument lacks merit. See Williams v. State,

261 So. 3d 1248, 1252-53 (Fla. 2019).

      In the instant case, the shooting occurred in the lobby of where both

the victim and Toiran lived. Assuming that the victim was the initial aggressor

when he pushed Toiran against the wall on the day of the shooting, and

Toiran fired two shots because the victim was attempting to get on top of

him, those two shots missed the victim. The State presented evidence that

after those two shots missed the victim, the remaining shots were fired when

Toiran was standing up and the victim was attempting to retreat. The victim

sustained gunshot wounds to the side of his abdomen, the back of his head,

the mid back, the lower back, and two to the upper back. Based on the

evidence presented by the State, the trial court did not err by denying

Toiran’s motions for judgment of acquittal.

      Finally, Toiran argues that reversal is required based on an isolated

and extremely brief comment made by the State during its rebuttal closing

argument.    We disagree.    Assuming that the objected-to comment was

improper, the error was harmless as the State has demonstrated beyond a

reasonable doubt that the alleged error did not affect the verdict. See State

v. DiGuilio, 491 So. 2d 1129, 1135 (Fla. 1986) (stating that the harmless error


                                      8
analysis places the burden of proof on the State, as the beneficiary of the

error, to show “no reasonable possibility that the error contributed to the

conviction”); Rodriguez v. State, 248 So. 3d 1085, 1086 (Fla. 2018)

(reaffirming the harmless error standard set forth in DiGuilio). Accordingly,

we affirm Toiran’s conviction and sentence.

     Affirmed.




                                     9